Citation Nr: 1818447	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-17 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increases in the (0 percent prior to August 28, 2017 and 30 percent from that date) staged ratings assigned for seborrheic dermatitis with actinic keratosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to August 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for seborrheic dermatitis with actinic keratosis, rated 0 percent, effective September 1, 2010.  The claims file is now in the jurisdiction of the Houston, Texas RO.  In December 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2015 and August 2017 this matter was remanded for further development.  An interim (December 2017) rating decision increased the rating to 30 percent, effective August 28, 2017.  

A March 2018 rating decision denied service connection for scars, bilateral hands, post basal cell carcinoma.  Later that month the Veteran filed a notice of disagreement (NOD) with that decision, initiating an appeal in the matter, and elected the traditional appeals process.  A March 2018 letter advised the Veteran that the local VA office "will try to resolve your disagreement through the Post-Decision Review Process".  As the record shows that the AOJ has acknowledged his appeal in the matter, and that it is pending the issuance of an SOC, a remand of the matter for issuance of a SOC under Manlincon is not necessary at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

Prior to August 28, 2017, the Veteran's service-connected seborrheic dermatitis with actinic keratosis was not shown to have involved at least 5 percent of his entire body or exposed areas or to have required systemic therapy; from that date it is not shown to have involved more than 40 percent of the entire body or exposed areas or to have required more than six weeks of systemic therapy during a 12 month period.  


CONCLUSION OF LAW

A compensable rating for seborrheic dermatitis with actinic keratosis prior to August 28, 2017, and a rating in excess of 30 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code (Code) 7806 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

At the December 2014 videoconference hearing, the Veteran was advised of the schedular criteria for rating skin disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thereafter, the case was remanded for development of evidence to substantiate this claim. 

The Veteran's pertinent treatment records have been secured.  VA examinations were conducted in April 2010, September 2012, January 2016, and August 2017.  He has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  See generally 38 C.F.R. § 3.159 (c)(4).  



Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 1155; 38 C.F.R. Part 4. 

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Under Code 7806 (for dermatitis) a 10 percent rating is assigned for involvement of at least 5, but less than 20, percent of the entire body or of exposed areas, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating requires involvement of more than 40 percent of the entire body or exposed areas, or constant or near- constant systemic therapy such as with corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118.  Generally, the application of topical corticosteroids does not mean systemic therapy, "particularly if those uses of topical corticosteroids affect only the area to which they are applied."  Johnson v. Shulkin, Fed. Cir. 2017 (2016-2144).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt regarding degree of disability is to be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-8 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On April 2010 VA skin examination, it was noted that the Veteran had many actinic keratoses treated over the last 13 years.  Liquid nitrogen was used for treatment, but no topical chemotherapy or chemopreventives were being used.  Aldara was prescribed.  He reported a 15 year history of seborrheic dermatitis that manifested as intermittent scaling on his central chest.  A topical steroid was used for treatment. 
On examination, less than 5 percent of exposed areas and less than 5 percent of total body area were found to be affected. 

June 2012 White Hall medical records note that the Veteran reported a burning sensation on the backs of his hands.  On examination, 3 actinic keratoses (that required treatment) were noted on his face  

On September 2012 VA examination, the Veteran reported that he had a pruritic rash on his trunk with reddish papules, diagnosed as unspecified dermatitis.  He reported frequent episodes of pruritus associated with the rash.  He also reported a diagnosis of actinic keratoses of the hands bilaterally and indicated that he had a constant burning feeling of his hands from having so many lesions removed by cryogenic treatment.  Sorilein cream was prescribed and he has received treatment with phototherapy.  The examiner noted that topical corticosteroids were used for 6 weeks or more, but not constant.  On examination, less than 5 percent of total body area and no exposed areas were noted to be affected by dermatitis.  The examiner opined that the Veteran's skin disorder impacted his ability to work because his hands kept him from concentrating due to a constant burning sensation. 

At the December 2014 videoconference hearing, the Veteran testified that he had actinic keratoses on his scalp, arms, legs, and the backs of both hands.  He reported that the entire surface on the dorsum of both hands had atrial fixed scarring, secondary to liquid nitrogen treatments he had received.  He reported that he probably had between 500 and 1000 keratoses on the backs of his hands treated with liquid nitrogen, which left them scarred.  He reported chronic burning on the backs of both hands due to the treatment.  He reported other treatment, such as with phototherapy, injections with skin agents, and laser therapy.  He reported that the skin disability was exacerbated between the months of April to October and that it caused itching.  

On January 2015 private skin examination, the examiner noted extensive sun damage and atrophy of the skin of both hands.  A non-steroidal anti-inflammatory gel was prescribed.  An attached chart notes actinic keratoses on both arms, both hands, both legs, both ears, and the scalp.  The percentages of total body and exposed areas affected were not identified. 

September 2015 Lackland AFB treatment records note that the Veteran had multiple actinic keratoses on the dorsum of both hands.  He declined cryotherapy and wanted to try Picato on each hand for 2 days. 

On January 2016 VA examination, the Veteran reported that his seborrheic dermatitis was mainly on his eyebrows, and the glabellar, peri-nasal and scalp areas. He did not take medication and was currently asymptomatic except for some scaling on the chest.  He reported extensive actinic keratoses on the dorsum of both hands that was treated with Efudex cream, Aldara, Ingenol mebutate (Picato), laser resurfacing, and other therapy.  On examination, extensive actinic keratoses that manifested as red and tan scaly sandpaper-like papules of the right and left helical rim, and 4 (5.0 mm) red scaly papules of the right cheek and left cheek were noted. The top 1/2 of the forehead was involved with red scaly papules that coalesced into a large plaque of the forehead, there were about 6 (3.0 mm) red scaly papules of the right and left forearm each, and an 11.0 x 4.0 cm red scaly plaque consisting of many red (3 to 4.0 mm) red keratotic papules.  There were 7 x 3.0 cm papules on the left hand.  The examiner noted that the Seborrheic dermatitis manifested as mild scaling of the central chest in an area about 2.0 cm in size.  The scalp, peri-nasal, eyebrows, post-ears and glabella were clear.  Less than 5 percent of the body surface area was noted to be affected by seborrheic dermatitis. 

February 2017 Lackland AFB treatment records note that many lesions on the Veteran's face and ears had resolved.  He reported that he had increasing discomfort of the backs of his hands and had used Picato but currently was not using any medication for his hands. 

On August 2017 VA examination, the Veteran reported that his actinic keratoses continued to worsen and that every 6 months he had a skin examination and cryotherapy or biopsies.  He reported mild occasional issues with seborrheic dermatitis.  On examination, multiple scars on his head, chest, back, legs and hands from the multiple skin conditions and skin biopsies were noted.  He also had sun damaged, dry skin throughout, and skin atrophy with areas of erythema and scaling, especially to the back of both hands.  The examiner noted that diclofenac sodium gel was prescribed for pain and itching of the bilateral dorsal hands due to actinic keratoses and had been used constantly during the past 12 months.  On examination 20-40 percent of total body area and less than 5 percent of exposed areas were noted to be affected by actinic keratoses.  Seborrheic dermatitis was not noted.  The examiner opined that the Veteran's skin disorders impacted his ability to work.  He explained that the Veteran reported that his hands were dry, scaly, and scabbed, and that the red areas on the backs of his hands were severe actinic keratosis burns that itched and were painful when he placed his hands in his pockets.

Analysis

The Veteran has numerous scars, including on the chest, back, trunk, head, posterior auricular areas, left forearm, and right lower extremity for which service connection has been established, and which are separately rated.  Those ratings are not at issue in this appeal (which is limited to the diagnosis of seborrheic dermatitis with actinic keratosis). 

The Board finds that there is no evidence in the record that at any time prior to August 28, 2017, the Veteran's seborrheic dermatitis involved 5 percent or more of his entire body or exposed areas (see reports of April 2010,September 2012, January 2016 VA examinations), or that it required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs.  The evidence consistently shows that he has used topical creams, gels, and cryogenic, photo, and laser therapy to treat his skin disability; use of systemic therapy or oral medication is not shown.  Thus, the criteria for a compensable rating under Code 7806 were not met prior to August 28, 2017.

As a 30 percent rating has been assigned from August 28, 2017, the focus from that date is on the criteria for rating in excess of 30 percent.  Upon review of the record, the Board finds that there is no evidence that at any time from August 28, 2017, the Veteran's seborrheic dermatitis has involved more than 40 percent of the entire body or exposed areas, or required constant or near- constant systemic therapy such as with corticosteroids or other immunosuppressive drugs.  The evidence shows that the Veteran has used topical creams, gels, and cryogenic therapy to treat his skin disability; use of systemic therapy or oral medication is not shown.  Thus, the criteria for a rating in excess of 30 percent under Code 7806 are not met from August 28, 2017.  As was noted above, he has initiated an appeal of a denial of service connection for scars on both hands; that matter is not before at this time (as it remains pending action at the RO)

The Veteran and his representative have not alleged, and the record does not show, any seborrheic dermatitis symptoms or impairment not encompassed by the schedular criteria.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).   Finally, the record does not show, nor has the Veteran alleged, that he is unemployable due to his seborrheic dermatitis.  The Veteran is retired.  While September 2012 and August 2017 VA examiners have opined that the Veteran's seborrheic dermatitis would impact on occupational functioning by impairing concentration, due to pain and itching, they have not indicated that the skin disability would render him unemployable, and the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record in the context of the instant claim for increase.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).


ORDER

Ratings for seborrheic dermatitis with actinic keratosis in excess of 0 percent prior to August 28, 2017, and in excess of 30 percent from that date, are denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


